MORRISON, Judge.
The offense is driving while intoxicated; the punishment, a fine of $50.00.
A deputy sheriff testified that he noticed an automobile driving over the center stripe of the highway and almost colliding with an oncoming truck; that he stopped such automobile and found appellant, who was the driver of the same, to be intoxicated; that in the pocket of the car he found an almost empty bottle of whiskey; that he arrested appellant and placed him in jail.
The jailer testified that appellant was intoxicated and cursing when he was brought to the jail.
Appellant, testifying in his own behalf, admitted that he had taken two swallows of whiskey shortly before his arrest, but denied that he was intoxicated.
*442The jury decided this issue adversely to appellant, and we find their verdict supported by the evidence.
No bills of exception appear in the record. The proceedings appearing regular, the judgment of the trial court is affirmed.